V. Weldon Hewitt

193 Hunters Pointe Place

Simpsonville, KY 40067

 

January 15, 2016

 

 

TO: Steven L. Sample, CEO

Acacia Diversified Holdings, Inc.

3512 East Silver Springs Blvd. - #243

Ocala, FL 34470

 

Dear Steve:

 

In the interest of seeing our Company have an opportunity to move to a new
level, I hereby tender my resignation effective immediately with this date in
favor of new appointments to be brought onto Acacia’s Board of Directors from
the ranks of our newly acquired entities.

 

It has been a sincere pleasure to be associated with you and Acacia, and I
remain available to help the Company in any way possible in the future.

 

With my best regards to you, the Company, and my fellow Directors,

 

 

 

_____/s/ V. Weldon Hewitt_____

V. Weldon Hewitt

 

